Title: From Benjamin Franklin to Jonathan Williams, Jr., 22 December 1777
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Nephew.
Passy Decr 22: 1777
I received yours of the 15th and am concerned as well as you at the Difference betwen Messrs. Deane and Lee but cannot help it. You need however be under no concern as to your Orders being only from Mr. Deane. As you have always acted uprightly and ably for the public Service, you would be justified if you had had no Orders at all: But as he generaly consulted with me and had my Approbation in the Orders he gave, and I know they were for the best and aim’d at the public Good, I hereby certify you that I approve and join in those you received from him and desire you to proceed in the Execution of the same. I am ever Your affectionate Uncle (signed)
B Franklin
Mr WilliamsCopy of a Letter from Doctor Franklin to Jona Williams
 
Addressed: A Monsr / Monsr Williams / Negociant / a Nantes
Notations in different hands: Dr. Fr. to Mr. Wills. / Benjn. Franklin to Mr. Williams (22 Decr. 1777)
